Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 12/02/2021; claim(s) 1-3, 6, 10-12, 15, and 19 is/are amended. This application was filed on 12-20-2018.

USC § Patentability (101) Analysis
The Applicant’s claims 1-19 is/are directed to a technical solution to a technical problem associated with classification of semiconductor defects into a plurality of classes, by receiving by receiving a plurality of defects already classified into a majority class, selecting a subset thereof by a second classifier using an attribute differentiator, to further classify the subset into a majority and minority class, generating a temporary training set to further classify into a minority class, training a machine learning model using the temporary set, the subset, and the differentiator training a machine learning model, to obtain confidence intervals for use in determining that a second plurality of defects are improperly classified into a majority class (see Applicant specification, at least ¶¶14, 46), specifically: 
“receive a plurality of defects classified by a first classifier into a majority class, wherein each defect from the plurality of defects is associated with a value for each attribute of a plurality of attributes, and wherein one or more defects from the plurality of defects belong to a minority class indicative of a ground truth of the one or more defects, and at least part of the defects from the plurality of defects belong to the majority class indicative of a ground truth of the at least part of the defects; select a subset of the plurality of attributes and defining a differentiator for each attribute of the subset, such that a second classifier configured to classify defects in accordance with the subset and the differentiator for each respective attribute, classifies ”. 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Lin (US 9,224,104), and He (US 10,482,590), are withdrawn from consideration pursuant to Allowable Subject Matter.

Allowable Subject Matter
Claim(s) 1-19 is/are allowed.




While prior art reference(s), including closest prior art of record, Lin (US 9,224,104), and He (US 10,482,590) disclose the use of confidence thresholds in multi-class classifier construction directed to semiconductor defect classification, they do not teach: 
“receive a plurality of defects classified by a first classifier into a majority class, wherein each defect from the plurality of defects is associated with a value for each attribute of a plurality of attributes, and wherein one or more defects from the plurality of defects belong to a minority class indicative of a ground truth of the one or more defects, and at least part of the defects from the plurality of defects belong to the majority class indicative of a ground truth of the at least part of the defects; select a subset of the plurality of attributes and defining a differentiator for each attribute of the subset, such that a second classifier configured to classify defects in accordance with the subset and the differentiator for each respective attribute, classifies correctly to the minority class and the majority class at least a predefined part of defects from the plurality of defects; generate a temporary training set, the temporary training set comprising: at least part of the defects from the plurality of defects that belong to are correctly classified into the majority class, at least part of the defects from the plurality of defects that belong to the minority class but are incorrectly classified into the majority class, and additional defects having attribute values for the subset such that the second classifier classifies the additional defects to the minority class; train an engine configured to obtain a confidence level that a defect characterized by first values for the subset belongs to the majority class, wherein the training is performed using the temporary training set, the subset, and the differentiator for each attribute of the subset; apply the engine to each given defect from a second plurality of potential defects that is classified into the majority class, to obtain a confidence level of the given potential defect belonging to the majority class; and output one or more potential defects from the second plurality of potential defects having a confidence level lower than a predetermined threshold, the one or more potential defects, assumedly being incorrectly classified into the majority class and having a higher probability of belonging to the minority class”, which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claim(s) 1, 10, 19, and dependent claim(s) 2-9, and 11-18 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
The previously furnished prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    1781
    1514
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                    
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682